Nott, J.
This is an indictment against a magistrate for extortion and mal-practice in office, for trying? convicting and fining a free woman of colour, charged with having insulted and slandered a white ^ v person. Whether the defendant, as a magistrate, *695had jurisdiction over the case, or if he had, whether he ought to have imposed a fine, or inflicted corporal punishment, are questions not necessary to be decided in this case; for, whether he acted right or wrong, unless he was governed by corrupt motives, he was not liable to be indicted. A judicial officer is not answerable criminally for an error of judgment; there was no evidence to authorise a belief that the defendant in this case intended any oppression, or acted corruptly. The person accused before him had counsel, who made no objection to the jurisdiction of the court: he had two respectable freeholders associated with him; he had evidence, that the magistrates in Charleston had long exercised jurisdiction over such cases; and the case relied on in 2nd Bay, almost amounts to a decision of this court, that he had jurisdiction. Tac receipt which he gave for the fine, in which he states at large the nature of the case; the conviction; the amount of the money received ; and the purpose for which it was paid, afford additional evidence of his innocence: a new-trial, therefore, ought to be granted.
Justices Smith, Beevard and Grimke concurred.